DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamba [US 2015/0032301] in view of Wu [US 2014/0111121].
With respect to claims 1, 10, 11, and 16, Lamba discloses a method for determining a power tier of a rechargeable battery coupled to an electric vehicle [abstract, par. 0010-0012], comprising: receiving, by a processor, operating state information corresponding to the electric vehicle [energy management controller 116, see also par. 0011 and 0028]; storing, by the processor, the operating state information in a memory [116 includes one or more processors/memory, look-up tables, par. 0028]; reading, by the processor, the operating state information from the memory to determine a predicted power demand of the light electric vehicle [116 uses the information, par. 0028-0029]; selecting, by the processor based on the operating state information and the predicted power demand, the power tier from a plurality of power tiers [the power tier from a plurality of power tiers, par. 0028-0029]; and applying, by the processor, the selected power tier to the light electric vehicle and the rechargeable battery [par. 0010, 0028-0031; determination whether it to select the tier based on if it is more efficient to leave in a cut-off mode and use energy stored in first tier energy storage], wherein applying the selected power tier comprises opening or closing one or more switches to deliver or not deliver power to one or more subsystems [par. 0013; switches along the power bus 110]. However, Lamba fails to explicitly disclose the vehicle is a light vehicle. 
Wu discloses a battery power control wherein the vehicle is a light vehicle [par. 0023-0026]. Therefore, it would have been obvious to a person having ordinary skill in the art before the filing date of the instant invention to modify Lamba to use the system in a light vehicle for the benefit of providing efficient power management of the power control in multiple vehicles including a light vehicle that uses an on-board charging circuit. 

With respect to claim 2, Lamba further discloses wherein the operating state information further comprises a remaining life of the rechargeable battery [par. 0019, 0026, 0029].

With respect to claims 3, 12, and 17, Lamba further discloses wherein the plurality of power tiers comprises: a first power tier enabling the rechargeable battery to power a drive train of the light electric vehicle and a fully enabled communications link of the light electric vehicle [par. 0013, 0028; switches may disconnect a portion of the system feeding power, i.e. traction motors 120 that produce driving force]; and a second power tier enabling the rechargeable battery to power the fully enabled communications link of the electric vehicle, and preventing the rechargeable battery from powering the drive train [par. 0013, 0028; the train disconnects a portion of the system feeding power, 116 is configured to switch the operation mode from a motor mode to a generator mode].

With respect to claims 4, 13, and 18, Lamba further discloses wherein the plurality of power tiers further comprises: a third power tier enabling the rechargeable battery to power a partially enabled communications link of the electric vehicle, and preventing the rechargeable battery from powering the drive train and the fully enabled communications link [par. 0006,0013,0028; second tier of one or more energy storage devices; switches at one or more positions along an electrical power bus 110 on the train may disconnect a portion of the system feeding power].

With respect to claims 5, 14, and 19, Lamba further discloses wherein selecting the power tier based on the operating state information comprises comparing the operating state information to an associated threshold [par. 0025,0029; an upper and lower threshold].

With respect to claims 6, 15, and 20, Lamba further discloses wherein the operating state information comprises a distance from one or more of: a geofence boundary; a specified location; a customer identification; and a communication tower [par. 0012,0028; position identification system].

With respect to claim 7, Lamba further discloses the method further comprising: identifying whether the communication channel is currently available; and transmitting an identification communication comprising location information for the electric vehicle over the communication channel [par. 0023,0026,0028; communicatively coupled over wireless links to other sources of network data or from onboard sources].

With respect to claim 8, Lamba further discloses wherein identifying whether the communication channel is currently available comprises one or more of: identifying an elapsed time from connection with the communication channel; identifying a communication type of the communication channel; and identifying a signal strength of the communication channel [par. 0025,0028; identifying time elapsed operating hours and elapsed time in operation].

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamba [US 2015/0032301] and Wu [US 2014/0111121], as applied above, and further in view of Johansson [US 2015/0298564].
With respect to claim 9, Lamba fails to explicitly discloses wherein the customer identification comprises one or more of: a type of a payment transaction; a specified customer; and an amount of the payment transaction. However, Johansson teaches a vehicle battery charger wherein the customer identification comprises one or more of: a type of a payment transaction; a specified customer; and an amount of the payment transaction [par. 0014,0017,0060].
Therefore, it would have been obvious to a person having ordinary skill in the art before the filing date of the instant invention to modify Lamba to use the customer identification for the benefit of enabling the user to initiate power distribution to the vehicle by using an interface section of a client device and facilitating the transaction details. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859